Case 6:20-cr-00077-WWB-GJK Document 64 Filed 11/13/20 Page 1 of 2 PageID 358




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                       CASE NO. 6:20-cr-77-Orl-78GJK

   EDGAR JOHN DAWSON, JR.

                        DEFENDANT’S EXHIBITS TO
               STIPULATION OF THE PARTIES FOR BENCH TRIAL

         On November 6, 2020, a Stipulation of the Parties for Bench Trial was

   executed by both parties and filed in this case. Doc. 59. Attached are Defense

   Exhibits 1A, 2A, 3A, and 4, so the Court can review them in advance.

         The remaining Defense Exhibits, two audio recordings of an interview

   with Mr. Dawson (Exhibits 1 and 2), and a forensic video interview of the 11-

   year-old (Exhibit 3), will be admitted at trial.1

                                                   Respectfully submitted by,
                                                   JAMES T. SKUTHAN
                                                   ACTING FEDERAL DEFENDER

                                                   /s/ Ali Kamalzadeh
                                                   Ali Kamalzadeh
                                                   Assistant Federal Defender
                                                   Florida Bar No. 0115995
                                                   201 S. Orange Ave., Suite 300
                                                   Orlando, Florida 32801
                                                   Telephone: (407) 648-6338
                                                   Facsimile: (407) 648-6095
                                                   Email: Ali_Kamalzadeh@fd.org
                                                   Counsel for Defendant

   1     Copies of the audio and video recordings have been provided to the Court.
Case 6:20-cr-00077-WWB-GJK Document 64 Filed 11/13/20 Page 2 of 2 PageID 359




                      UNITED STATES OF AMERICA v. EDGAR JOHN DAWSON, JR.
                                              CASE NO. 6:20-cr-77-Orl-78GJK



                               CERTIFICATE OF SERVICE

         I hereby certify that on November 13, 2020, a true and correct copy of the

   foregoing was filed with the Clerk of the Court using the CM/ECF system, which will

   send a notice of the electronic filing to Assistant United States Attorney AUSA Emily

   C. L. Chang.

                                                   /s/ Ali Kamalzadeh
                                                   Ali Kamalzadeh
                                                   Counsel for Edgar John Dawson, Jr.




                                            2
